Judgment unanimously affirmed with costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Murad, J.). We add that we defer to the credibility determinations of the trial court, which was in the best position to resolve issues of credibility (see, Executive Park W. I v Jung, 224 AD2d 990, 990-991, lv denied 88 NY2d 803; see also, Peters v Nicotera, 248 AD2d 969, 970; Allen v Kowalewski, 239 AD2d 879, 880-881, lv denied 90 NY2d 806). Finally, we note that “the Statute of Frauds is not a defense to an action seeking the imposition of a constructive trust” (Delango v Delango, 203 AD2d 319). (Appeals from Judgment of Supreme Court, Oneida County, Murad, J. — Matrimonial.) Present — Pine, J. P., Hayes, Wisner and Lawton, JJ.